UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7602



RAPHAEL MENDEZ,

                                           Petitioner - Appellant,

          versus


W. EARL BRITT,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-622-2-BO)


Submitted:   December 3, 2002          Decided:     December 18, 2002


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Raphael Mendez, a federal prisoner, appeals the district

court’s order and judgment denying relief on his petition filed

under 28 U.S.C. § 2241 (2000). We have reviewed the record and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.    See Mendez v. Britt, No. CA-02-622-2-BO (E.D.N.C.

Sept. 24, 2002).    We deny his motion for bail.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2